Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the time.”  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 are also rejected for being dependent on a rejected base claim. 

Claim 1 recites the limitation "the replacement.”  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 are also rejected for being dependent on a rejected base claim. 

Claim 1 recites the limitation "the signal.”  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 are also rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1and 3  are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (JP2011006919 A)  in view of Honma et al. (JP 05-026201 A) hereinafter Honma.
Regarding Claim 1 Tomita et al. teaches A hydraulic energy recovery apparatus for a working machine comprising: a main pump (31) that is driven by a prime mover (par. 0019)  mounted on a working machine (fig 1); a hydraulic actuator (18) that is driven by the main pump (31); and an accumulator (52) that recovers a part or all of returned oil from the hydraulic actuator (18), characterized in that: the hydraulic energy recovery apparatus for the working machine includes: a pressure detector (302) that detects a pressure of the accumulator (52); a reset device (315) that is reset at the time of the replacement of the accumulator (52) (par.0043, 0046); and a controller (36) to which signals from an operation lever device (34) configured to operate the hydraulic actuator (18), the pressure detector (302) and the reset device (315) are input (Fig 1), wherein the controller (36) includes: an elapse time measuring section that measures a time elapsed (T1) since an initial use of the accumulator based upon the signal from the reset device(315) (Par.0046); a number-of-operations measuring section that measures a number of operations (N1) of the accumulator (52) based upon the signal from the pressure detector (302) (Fig 1, par.0011, 0046); and an accumulator degradation determining section (life estimating section) that determines a degradation condition of the accumulator (remaining life of the accumulator) based upon at least one output of outputs from the elapse time measuring section (the part that measures T1, T0) and  the number-of-operations measuring section (the part that measures N1/N0) (Fig 1, par.0046, 0043). 
Tomita et al. remains silent regarding a sealed gas pressure estimating section that estimates a sealed gas pressure of the accumulator from a rising state of an accumulator pressure in a case of starting 
However, Honma teaches a hydraulic energy recovering apparatus comprising a pump (3) that supplies fluid to an actuator (B) and driven by a prime mover (1) (Fig 1). Honma discloses an accumulator (5) with controller (17) that recovers energy (Fig 1). Honma further states a sealed gas pressure estimating section that estimates a sealed gas pressure (PAG) (via calculating Δp/ Δt) (Par.0021) of the accumulator from a rising state of an accumulator pressure in a case of starting accumulation from a state where the accumulator pressure is equal to a tank pressure, based upon the signal from the pressure detector (see Par.0021-Par.0022) (Fig 1). Homna states such an estimating section allows detection of pressure abnormalities within the accumulator and allow timely gas replenishment (see Par.0024).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Tomita et al. to include the teachings of Homna by including a sealed gas pressure estimating section that estimates a sealed gas pressure of the accumulator from a rising state of an accumulator pressure based upon the signal from the pressure detector for the purpose of detecting abnormalities in the accumulator and allow timely gas replenishment.
Regarding Claim 3 Tomita et al. teaches a notification device (display frame 314) for issuing a warning, wherein the controller causes the notification device to operate when the accumulator degradation determining section determines degradation of the accumulator (displays remaining life estimation on display frame 314) (par.0046).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the above 112(b) rejection and  in independent form including all of the limitations of the base claim and any intervening claims. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/               Primary Examiner, Art Unit 3745